Citation Nr: 1739710	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  16-47 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant has legal entitlement to VA compensation benefits.


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The appellant contends he had service with the Commonwealth Army of the Philippines, including the recognized guerrillas, from May 1942 to August 1945.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2016 decision in which the RO denied the appellant's claim for service-connected compensation benefits because he did not have the required military service to be eligible for such benefits.  In July 2016, the appellant filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in August 2016, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2016.

This appeal has been advanced on the Board's docket, pursuant to38 U.S.C.A. § 7107(a)(2) (West 2014) and  38 C.F.R. § 20.900(c) (2016). 
 
For reasons expressed below, the claim on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further action in this appeal, prior to appellate consideration, is warranted.  

The appellant asserts that he is entitled to VA compensation benefits for disabilities incurred in or related to military service, as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces from May 1942 to August 1945.  

Service connection may be granted to a veteran for disability resulting from disease or injury incurred in or aggravated by service in the Armed Forces.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  A "veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  A "veteran of any war" is defined as any veteran who served in the active military, naval, or air service during a period of war.  38 C.F.R. § 3.1(e).

Service before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the Military Order of the President of the United States dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States, will not be deemed to have been active military, naval, or air service except for specified benefits including disability compensation benefits authorized by chapter 11, title 38, United States Code.  38 U.S.C.A. § 107(a).  Under 38 C.F.R. § 3.40, certain service with the Commonwealth Army of the Philippines, with the Philippine Scouts, and guerrilla service is included for VA benefits purposes.  

For the purpose of establishing entitlement to VA benefits, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department, if the evidence meets the following conditions: (1) The evidence is a document issued by the service department.  A copy of an original document is acceptable if the copy is issued by the service department or if the copy was issued by a public custodian of records who certifies that it is a true and exact copy of the document in the custodian's custody; and (2) the document contains needed information as to length, time and character of service; and (3) in the opinion of VA, the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a).

When the claimant does not submit evidence of service or the evidence submitted does not meet the requirements of 38 C.F.R. § 3.203(a), as in this case, VA is required to request verification of service from the service department.  38 C.F.R. § 3.203(c).  The United States Court of Appeals for Veterans Claims (Court) has held that the Secretary has lawfully promulgated regulations making service department findings "binding on the VA for purposes of establishing service in the United States Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  

Additionally, the Court has taken judicial notice of a Memorandum of Agreement (MOA) between the Department of the Army and the National Archives and Records Administration (NARA) that purported to transfer "responsibility for providing reference services on the collection of Philippine Army files and archives buildings" to NARA indefinitely, and determined that it was unclear whether the MOA assigned NARA the authority to make administrative determinations verifying service, or assigned NARA the duty to act simply as a reference librarian.  The Court found that the ambiguity in the MOA precluded it from finding that the Department of the Army delegated its duty to make administrative determinations verifying service to NARA, or its agency, the National Personnel Records Center (NPRC).  The Court held that absent evidence of a statutorily delegated duty, the plain meaning of 38 C.F.R. § 3.203(c) required verification of service from the relevant service department.  See Tagupa v. McDonald, 27 Vet. App. 95 (2014).   In January 2016, the Department of the Army and NARA signed an MOA that delegated responsibility of verifying military service to the NPRC.

In this case, in a February 1974 response to the AOJ's information request, the U.S. Army Adjutant General certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  In subsequent responses to AOJ information requests, the NPRC verified in September 2010, April 2012, and July 2012 that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  

However, in July 2016, the appellant submitted with his NOD a copy of an October 2015 letter addressed to him from the NPRC, which indicated that records showed he "served as a member of the Philippine Commonwealth Army, including recognized guerrillas, in the service of the Armed Forces of the United States from January 9, 1945 to May 4, 1945, the date honorably discharged."  The NPRC letter added, "This service is not considered as active service in the United States Army."

The Board finds that the new, October 2015 response from the NPRC triggers VA's duty to assist the appellant in seeking clarification regarding his apparent service with the Philippine Commonwealth Army, including the recognized guerrillas, because the October 2015 response is inconsistent with prior responses from
the Department of the Army and the NPRC, and does not identify for basis for the conclusion that the apparent service was not considered active military service for the purpose of establishing legal entitlement to VA benefits.  The AOJ should clarify whether the appellant did, in fact, serve with the Philippine Commonwealth Army, to include the recognized guerrillas, and if so, plainly explain to him why such service does not confer to him legal entitlement to VA benefits.

The actions identified herein are consistent with duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should undertake any other development and/or notification action deemed warranted prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  With respect to the October 2015 letter addressed to the appellant from the NPRC, which was received by VA in July 2016, request verification as to the following facts:

a) whether the appellant was a member of the Commonwealth Army of the Philippines called into service of the Armed Forces of the United States by orders issued by the General Officer, U.S. Army, pursuant to the Military Order of the President of the United States dated July 26, 1941; and

b) whether the appellant served as a guerrilla under a commissioned officer of the United States Army, or under a commissioned officer of the Commonwealth Army recognized by and cooperating with the United States Forces.

2.  To help avoid future remand, ensure that the requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

3.  If the benefit sought on appeal remains denied, furnish to the appellant and his representative, if any, an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations-including a plain explanation as to why his service does not confer legal entitlement to VA benefits-and afford him/them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket. 




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

